Citation Nr: 1548184	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  08-15 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for status-post right knee injury with residual arthritis (right knee condition), prior to April 29, 2012. 

2. Entitlement to an increased rating in excess of 30 percent for a right knee condition, from April 29, 2012. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1982 to July 1985, and in the United States Army from February 2003 to May 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, granted service connection for the Veteran's right knee condition and assigned 10 percent disability rating. 

The Veteran appealed his rating in a notice of disagreement (NOD) and substantive appeal (VA Form 9). In July 2012, the RO issued a rating decision granting the Veteran's claim for increased rating, and assigned a 30 percent rating for the period from April 29, 2012, the date of his last VA Compensation and Pension (C&P) examination. The RO continued his 10 percent rating for the period prior to April 29, 2012. The Board notes that while the RO did grant an increase in rating, a staged rating is not considered a full grant of benefits sought and thus the Veteran's claim for increased rating remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993). The claim is appropriately before the Board for appellate review.

On September 10, 2015, the Veteran testified in a Board videoconference hearing before a Veterans Law Judge (VLJ), at the RO. A transcript of that hearing has been associated with the Veteran's claims folder.

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

FINDINGS OF FACT

1. For the relevant period prior to April 29, 2012, the evidence of record demonstrates nearly normal range of motion, with no signs of instability or subluxation/dislocation, effusion or weakness. However, the Veteran does suffer from flare-ups and pain that limits ambulation and movement to a degree similar to that of the later period.  

2. For the relevant period from April 29, 2012, the Veteran's right knee condition is characterized by flexion up to 90 degrees of flexion, with objective pain starting at 45 degrees and extension at 20 degrees, with no instability or locking. The Veteran, however, does suffer from flare-ups and pain on motion that additionally diminishes range of motion, weakness and pain on movement.


CONCLUSIONS OF LAW

1. The criteria for an increased rating of 30 percent, but not higher, for a right knee condition, prior to April 29, 2012, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code (DC) 5256-5263 (2015).

2. The criteria for an increased rating in excess of 30 percent for a right knee condition, from April 29, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71(a), DC 5256-5263.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

Increased Ratings - In General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. See 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. See Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2014).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, at 592. Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). As will be further explained below, in making the determination to deny a higher rating than that currently assigned for the Veteran's back condition, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Increased Rating -Right Knee Condition, Prior to April 29, 2012

The Veteran contends that his current right knee condition is more disabling than his current rating of 10 percent for the period prior to April 29, 2012. He contends that he experienced constant pain and flare-ups during that period of time that was equally disabling as those objectively accounted for during the period after April 2012. Specifically, he asserts that such flare-ups and pain caused him a decrease in range of motion, as well as an inability to stand or drive for long period of time. The Board finds that, in reviewing the evidence of record, which include extensive VA treatment records and examinations, that the Veteran's lay assertions of flare-ups and pain amount a similar level of disability as the period from April 29,2012, and as contemplated under DeLuca. 8 Vet. App. 202. As such, the Board finds that an increased rating of 30 percent, but not higher, is warranted under the appropriate diagnostic code and that the Veteran's claim must be granted. 

The Board notes that, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. See Butts v. Brown, 5 Vet. App. 532 (1993). The Board notes that Diagnostic Codes 5256-5259, 5262 and 5263, do not provide for a higher rating, and are inapplicable to the Veteran's claim, as there is no evidence of ankylosis of the knee, recurrent subluxation or lateral instability, frequent "locking," malunion of the tibia or fibula, a dislocated semilunar cartilage in either knee, or genu recurvatum. Upon review of the record, the Board finds the Veteran bilateral knee condition is most appropriately rated under Diagnostic Codes 5260 or 5261, for limitation of range of motion.

Diagnostic Code 5260 provides ratings based upon the limitation of flexion in the leg. A noncompensable rating is assigned when flexion is limited to 60 degrees. 10 percent rating is assigned when flexion is limited to 45 degrees. A 20 percent rating is assigned when flexion is limited to 30 degrees. A 30 percent rating is assigned when flexion is limited to 15 degrees. 38 C.F.R. § 4.71(a).

Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg. A noncompensable rating is assigned when extension is limited to 5 degrees. A 10 percent rating is assigned when extension is limited to 10 degrees. A 20 percent rating is assigned when extension is limited to 15 degrees. A 30 percent rating is assigned when extension is limited to 20 degrees. A 40 percent rating is assigned when extension is limited to 30 degrees. A 50 percent rating is assigned when extension is limited to 45 degrees. Id.

The Veteran was afforded several VA C&P examinations during the relevant period in question, in May 2004, April 2006, April 2009 and June 2010. The Board notes that as a close review of these examinations reveal similar objective outcomes regarding the Veteran's right knee condition, the Board shall not discuss every examination in detail, and will focus on the totality of the disability picture during this time period. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Similarly, as VA treatment records are in abundance in the Veteran's claims file, the Board will again only focus on the salient and relevant details of that evidence that best represents the Veteran's right knee condition during the relevant time period. 

With regards to examinations, the Board notes that the four VA examinations afforded to the Veteran all noted objective test results that do not rise to an even compensable level in the appropriate diagnostic code. Specifically, during this time period the Veteran's range of motion, at its worse, was measured at 80 degrees of flexion and zero degrees of extension. See VA C&P Examination, dated April 21, 2009. As noted above, such range of motion remains non-compensable under the appropriate Diagnostic codes. 

The Board notes that all four examinations also failed to find any evidence of instability, abnormal movement, effusion, or guarding. Additionally, the examinations presented no evidence of subluxation or dislocation, or ankylosis. In fact, only the April 2009 examination noted evidence of weakness or any type of functional loss due to flare-ups and pain in the Veteran's right knee. 

Likewise, a review of the Veteran's treatment records in the claims file fails to reveal any objective results that would warrant a higher rating under any diagnostic code related to the Veteran's right knee condition. While the treatment records show complaints of constant pain, as well as frequent physical therapy sessions, it fails to fulfill any criteria that would warrant a rating in excess of 10 percent. Indeed, objective results from range of motion testing during this time in such treatment records fails to show any compensable level of disability. 

However, the Board notes, most significantly, that the Veteran has asserted, specifically during his hearing testimony, that he has experienced debilitating flare-ups and constant pain throughout the appeals period. He contends that such flare-ups prevents him from walking or standing for prolonged periods of time, or participating in activities such as sports or running. Indeed, the Veteran states that these flare-ups, and the level of disability it causes in his right knee, has been constant and is of a similar level he experiences after April 29, 2012, where he is rated 30 percent. 

A further review of the records reveals that such complaint of pain and flare-up has been consistent throughout the relevant time period, and precedes when the RO assigned a 30 percent rating from April 29, 2012. The Board notes vast amounts of rehabilitation/physical therapy records for the Veteran's right knees, to include consistent complaint of pain and flare-ups, as well as a chronic condition. The Board notes that the records show ineffective cortisone shots to relieve pain, as well as further diminished ability to do certain tests, as well as diminished range of motion, albeit still non-compensable. 
The Board finds that, overall, the Veteran's lay statements and assertions regarding his right knee condition, regarding flare-ups and pain causing additional functional loss to be both credible and competent. Indeed, not all VA examinations or treatment records may cover or be able to document the effects of such flare-ups; as such, the Board finds the Veteran's accounts are credible and competent, as such limitation are observable by a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Board finds that the Veteran's describe flare-ups and the debilitating affects thereof is the type of condition contemplated under DeLuca, 8 Vet. App. 202, and amounts to a 30 percent rating, as the Veteran has claimed that his condition has remained constant. 

Therefore, resolving all benefit-of-the-doubt in favor of the Veteran, the Board finds that the Veteran's lay accounts of the effects of his flare-ups and pain in his right knee amounts to a level of disability that warrants a 30 percent rating, but not higher. Accordingly, the Veteran's claim for an increased rating must be granted. 

Increased Rating -Right Knee Condition, From April 29, 2012

As a continuation of the Veteran's increased rating claim and, as he has not expressed satisfaction with his rating of 30 percent from April 20, 2012, the Board must also adjudicate this portion of the claim. See AB v. Brown, 6 Vet. App. 35 (1993). With regards to this period of time, a review of the treatment records and competent medical evidence of record reveals that the Veteran's right knee condition since April 29, 2012, does not warrant a rating in excess of 30 percent, even considering flare-ups and pain. As such, the Board finds that the Veteran's claim for an increased rating for this relevant period must be denied. 

The Board notes the Veteran's current right knee condition has been rated under Diagnostic Code 5261. As noted above, that Diagnostic Code 5261 provides ratings based upon the limitation of extension in the leg. A noncompensable rating is assigned when extension is limited to 5 degrees. A 10 percent rating is assigned when extension is limited to 10 degrees. A 20 percent rating is assigned when extension is limited to 15 degrees. A 30 percent rating is assigned when extension is limited to 20 degrees. A 40 percent rating is assigned when extension is limited to 30 degrees. A 50 percent rating is assigned when extension is limited to 45 degrees. Id.

In April 2012, the Veteran was afforded a VA C&P examination with regards to his right knee condition. The examiner, after reviewing the Veteran's medical history and conducting an in-person examination of the Veteran's right knee, concluded the following. The examiner noted flexion limited to 90 degrees, with objective pain starting at 45 degrees, extension limited to 20 degrees; repetitive testing revealed further limitation of motion of only 75 degrees of flexion and 20 degrees of extension. The examiner notes no instability, subluxation or dislocation, or any signs of effusion or ankylosis. However, the examiner did note that the Veteran complained of flare-ups and consistent pain that limited movement, and created additional functional loss such as weakness and loss of motion. The examiner finally diagnosed the Veteran with right knee pain with residual arthritis. 

As noted above, a 40 percent rating under Diagnostic Code 5261 requires the Veteran's right knee to be limited to 30 degrees of extension. However, the medical evidence of record shows that the Veteran's right knee condition, at worst, was only limited to 20 degrees for extension. Even accounting for pain and flare-ups, the Veteran's knee condition still do not warrant a rating in excess of 30 percent under the proper diagnostic code.  

A close review of the medical treatment records in the claims file reveals no additional evidence of any objective test metrics that would warrant a higher rating. While such evidence reveals the Veteran participating in physical therapy session for his knee condition and receiving treatment, there is no evidence of any objective testing of the criteria necessary to warrant a higher rating than his current 30 percent disability rating for his right knee condition. 

The Board notes that Diagnostic Codes 5256-5259, 5262 and 5263, do not provide for a higher rating, and are inapplicable to the Veteran's claim, as there is no evidence of ankylosis of the knee, recurrent subluxation or lateral instability, frequent "locking," malunion of the tibia or fibula, a dislocated semilunar cartilage in either knee, or genu recurvatum. Upon review of the record, the Board finds the Veteran right knee condition is most appropriately rated under Diagnostic Codes 5260 or 5261, for limitation of range of motion. 

While the Board recognizes that the Veteran may be concurrently rated under both Diagnostic Codes 5260 and 5261, for limitation of flexion and extension, respectively, the evidence of record does not show that the Veteran's limitation of flexion warrants compensable rating under such diagnostic code. Under such code, a compensable rating requires a limitation of flexion of 45 degrees. In the Veteran's most recent April 2012 examination, the Veteran's flexion was noted at 90 degrees and 75 degrees after repetitive motion. As such, the evidence is does not demonstrate that a separate rating for limitation of flexion would be warranted. 

Finally, the Board does recognize that the Veteran's last VA examination was afforded to him over three and a half years ago, in April 2012. However, the mere passage of time is not, in itself, sufficient basis for a new examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). A review of the evidence of record reveals no objective evidence that such right knee condition was been progressively worsening, nor has it been alleged by the Veteran himself. Indeed, when ask explicitly if this condition has worsened during his September 2015 hearing before the undersigned VLJ, the Veteran stated that it has been the same. As such, with no indication of a worsening/changing condition, a new examination is not required. Id. 

Therefore, the Board finds that the preponderance of the evidence is against the finding that a rating in excess of 30 percent is warranted. As such, the Board finds that the Veteran's claim for increased rating must be denied, and his 30 percent rating from April 29, 2012, is continued. 

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment. See 38 C.F.R. § 3.321(a), (b). In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected right knee condition, decided herein, is manifested by symptoms that are fully contemplated by the rating schedules. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

The evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate. A comparison between the level of severity and symptomatology of the Veteran's disorders with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted. 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected conditions.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his right knee disability. Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453(2009).


ORDER

Entitlement to an initial rating of 30 percent, prior to April 29, 2012, is granted. 

Entitlement to an increased rating in excess of 30 percent, from April 29, 2012, is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


